Title: From George Washington to Colonel William Richardson, 4 September 1777
From: Washington, George
To: Richardson, William



Sir
Wilmington [Del.] Septr 4th 1777.

General Howe having arrived with his Army at the Head of the Chesepeak Bay, with a design to push his Arms in this Quarter and particularly against Philadelphia, It is necessary to collect our Whole force to oppose him. You will therefore, immediately on receipt of this, march such Companies of your Regiment, as are on the Eastern Shore, with all convenient expedition to the head of Sassafras, or such other place towards the Head of Elk or elsewhere, at which the Eastern Shore Militia may be collected, and join & cooperate with them in such measures as may be necessary for annoying & harrassing the Enemy—and You will receive and obey such Orders, as the commanding Officer of them, if your superior, shall judge proper to give from time to time.
I need not upon this occasion urge dispatch. the necessity [of] it is evident and known to all. I am Sir Yr Most Obedt se[rvan]t.
